Name: Commission Regulation (EEC) No 3229/91 of 6 November 1991 opening a standing invitation to tender for the export of 400 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 91 Official Journal of the European Communities No L 306/9 COMMISSION REGULATION (EEC) No 3229/91 of 6 November 1991 opening a standing invitation to tender for the export of 400 000 tonnes of durum wheat held by the Italian intervention agency 2. The regions in which the 400 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 Q. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 Q, as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 17 October 1991 Italy notified the Commis ­ sion that it wished to put up for sale for export to the Soviet Union and Algeria 400 000 tonnes of durum wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82 the time limit for submission of tenders in response to the first partial invitation to tender shall expire on 13 November 1991 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders in response to the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 26 February 1992. 4. Tenders shall be lodged with the Italian intervention agency.HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, in accordance with the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 400 000 tonnes of durum wheat held by it. Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telephone, telex or telefax numbers in Annex III .Article 2 1 . The invitation to tender shall cover a maximum of 400 000 tonnes of durum wheat to be exported to the Soviet Union and Algeria. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (2) OJ No L 362, 27. 12. 1990, p. 28 . 0 OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 288, 18 . 10. 1991 , p. 21 . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . No L 306/ 10 Official Journal of the European Communities 7. 11 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Cuneo 6 570 Torino 8 577 Alessandri 3 403 Verona 714 Treviso 10 057 Rovigo 12 152 La Spezia . 1 220 Ferrara 48 260 Ravenna 14315 Reggio Emilia 1 542 Bologna 1 000 Parma 6 727 Livorno 13 800 Siena 10 799 Ancona 22 659 Macerata 205 Pesaro 5 062 Perugia 1 740 Viterbo 51 338 Roma 11 000 Frosinone 1 430 Bari 39 974 Foggia 42 816 Potenza 5 750 Matera 9 000 Catanzaro 25 815 . Trapani 2 047 Messina 2 872 Catania 8 538 Siracusa 3 908 Palermo 10 479 Cagliari 13 492 Oristano 2 739 \ 400 000 7. 11 . 91 Official Journal of the European Communities No L 306/ 11 ANNEX II Standing invitation to tender for the export of 400 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EEC) No 3229/91 ) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases (+) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex : AGREC B 22037 AGREC B 22070 (Greek characters)  telefax :  235 01 32  236 10 97  236 20 05.